     Case 4:20-cv-00053-O Document 19 Filed 12/10/20              Page 1 of 9 PageID 548



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

HARRIET BOND,                                    §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §    Civil Action No. 4:20-cv-00053-O-BP
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY,                                        §
                                                 §
        Defendant.                               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        On November 12, 2020, the United States Magistrate Judge issued Findings, Conclusions,

and a Recommendation (“FCR”) in this case. See FCR, ECF No. 16. The FCR recommended the

Court affirm the decision of the Commissioner of the Social Security Administration (“SSA”)

concluding that Plaintiff Harriet Bond is not disabled as defined by the Social Security Act. See

id. at 1 (citing Admin. R. 21, 31, ECF No. 11-1). Bond filed an Objection to the FCR on November

16, 2020. See Pl.’s Obj., ECF No. 17. The Commissioner filed a Response on November 19, 2020.

See Def.’s Resp., ECF No. 18.

        The Court has conducted a de novo review of the FCR. For the following reasons,

Plaintiff’s Objection is OVERRULED, and the Court ADOPTS the reasoning in the Magistrate

Judge’s FCR. The Court AFFIRMS the Commissioner’s decision.

I.      BACKGROUND

        Bond was born on October 13, 1959, has at least a high school education, and can

communicate in English. See Admin. R. 29, ECF No. 11-1. In the past, Bond worked as an

administrative clerk. See id. Bond filed a claim for disability insurance benefits with the SSA on
      Case 4:20-cv-00053-O Document 19 Filed 12/10/20               Page 2 of 9 PageID 549



July 11, 2016. See id. at 21. The claim was initially denied on August 7, 2017, and then denied on

reconsideration on February 16, 2018. See id. Bond requested a hearing in front of the ALJ, which

was held on February 6, 2019. See id. ALJ Jack W. Raines presided over the hearing and issued a

decision on April 26, 2019, finding that Bond was not disabled. See id. at 31.

         The ALJ applied the statutory five-step analysis. See id. at 23–30. Specifically, the ALJ

found that (1) Bond had not engaged in gainful activity since June 17, 2016, the alleged onset date;

(2) Bond had severe impairments of fibgromyalgia, carpal tunnel disorder, mild degenerative disc

disease of the lumbar, mild neurocognitivie disorder, and Sjögren syndrome under 20 C.F.R. §

404.1520(c); (3) Bond’s impairment did not meet or equal in combination one of the impairments

listed in 20 C.F.R. pt. 404(P); (4) Bond had the residual functional capacity (“RFC”) to perform

light, semi-skilled work with several identified abilities and limitations, so Bond was able to

perform her past relevant work; and, in the alternative, (5) Bond could also perform a significant

number of jobs in the national economy. See id.

         The Appeals Council (“AC”) denied review, and the Magistrate reviewed the

Commissioner’s final decision that Bond had not been under a disability. See FCR 1, ECF 16. The

FCR and Plaintiff’s Objections are ripe for the Court’s review.

II.      LEGAL STANDARD

         “A [district] judge of the court shall make a de novo determination of those portions of the

[magistrate’s] report or specified proposed findings or recommendations to which objection is

made.” 28 USCS § 636(b)(1). On review of the SSA Commissioner’s denial of benefits, a court is

limited to whether the Commissioner’s position is supported by substantial evidence and whether

the Commissioner applied the proper legal standards when evaluating the evidence. Greenspan v.

Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)). The



                                                  2
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20                  Page 3 of 9 PageID 550



Commissioner’s final decision includes the AC’s denial of a request for review. Higginbotham v.

Barnhart, 405 F.3d 332, 334 (5th Cir. 2005).

       Substantial evidence is defined as more than a scintilla and less than a preponderance, and

as being such relevant and sufficient evidence as a reasonable mind might accept as adequate to

support a conclusion. See Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). The Commissioner,

not the court, has the duty to weigh the evidence, resolve material conflicts in the evidence, and

make credibility choices. See Carrier v. Sullivan, 944 F.2d 243, 247 (5th Cir. 1991). So, when

applying the substantial evidence standard, the reviewing court does not weigh the evidence, retry

the issues, or substitute its own judgment; rather, the court scrutinizes the record to determine

whether substantial evidence is present. See Greenspan, 38 F.3d at 236. “A finding of no

substantial evidence is appropriate only if no credible evidentiary choices or medical findings

support the decision.” Harris ex rel. Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000).

       The SSA uses a five-step process to determine whether an individual is disabled. See 20

C.F.R. § 404.1520(a)(4). The steps are followed in order, and if at any step the Commissioner

determines that the claimant is not disabled, the evaluation need not go on to the next step. See id.

The five steps consider: (1) whether the claimant is engaged in substantial gainful activity; (2)

whether the claimant’s impairments are medically severe; (3) whether the claimant’s medical

impairment or combination of impairments meets or medically equals the criteria listed in the

Listing of Impairments; (4) whether the RFC precludes the claimant from performing his past

relevant work; and (5) whether the combination of the claimant’s RFC, age, education, and work

experience allow for adjustments to be made to permit the claimant to work. See id. If the

impairment is severe but does not meet or equal a listed physical or mental impairment, then the

Commissioner must conduct an RFC assessment. See id. §§ 404.1520(e), 404.1520a(d)(3).



                                                 3
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20                 Page 4 of 9 PageID 551



III.   ANALYSIS

       Bond makes one objection to the FCR, maintaining that the Magistrate Judge should have

recommended remand of this case to the AC. See Pl.’s Obj. 3–4, ECF No. 17. Specifically, Bond

argues that the AC’s “failure to consider newly submitted evidence” is harmful error that requires

a remand here. See id. at 2. Bond’s objection presents similar arguments to her initial briefing

before the Magistrate Judge. See Pl.’s Br., ECF No. 13; Reply, ECF No. 15. Likewise, the

Commissioner’s Response to Bond’s Objection asserts in a single page that “Plaintiff does not

present any new issues or arguments in her Objections” and that “Plaintiff reiterates her previous

arguments.” Def.’s Resp. 1, ECF No. 18. Under de novo review of the FCR, the Court will refer

to parties’ pleadings below and the record as a whole in fully analyzing the parties’ arguments

under the law.

       After the ALJ’s decision on April 26, 2019, Bond submitted new evidence to the AC as

part of her appeal. See Admin. R. 10–17, ECF No. 11-1. The evidence consisted of a “Fibromyalgia

Medical Source Statement” completed on May 27, 2019, by Bond’s physician, Scott Zashin. See

id. That form indicated, among other things, that Bond “could stand/walk less than 2 hours out of

an 8-hour day, and sit about 2 hours in an 8-hour day,” which Bond argues conflicts with the ALJ’s

conclusion that she could perform “a limited range of light work” and “a sedentary job, which

requires a minimum of sitting for at least 6 hours out of an 8-hour day.” Pl.’s Br. 10–11, ECF No.

13 (citing Admin. R. 21, 25, ECF No. 11-1). In review of this new evidence, the AC stated, “The

Administrative Law Judge decided your case through April 26, 2019. This additional evidence

does not relate to the period at issue. Therefore, it does not affect the decision about whether you

were disabled beginning on or before April 26, 2019.” Admin. R. 6, ECF No. 11-1. Bond argued

that the additional evidence did “relate to” the period of alleged disability, Pl.’s Br. 9, and the



                                                 4
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20                 Page 5 of 9 PageID 552



Magistrate concluded that “the AC applied an improper legal standard in not considering it.” FCR

7, ECF No. 16. Because Bond agrees with that portion of the FCR, this Court need not address it.

See 28 USCS § 636(b)(1) (“A [district] judge of the court shall make a de novo determination of

those portions of the [Magistrate’s] report or specified proposed findings or recommendations to

which objection is made.”).

       Despite concluding that the AC applied the improper legal standard, the Magistrate

determined that Bond did not show prejudice from the AC’s failure to consider the newly

submitted evidence. See FCR 7, ECF No. 16. The Magistrate reasoned that “Dr. Zashin’s opinion

contained in the newly introduced form does not dilute the record to such an extent that the ALJ’s

decision becomes insufficiently supported and does not establish materiality requisite for remand.”

Id. at 8–9. Bond makes two arguments in her objection to this no-prejudice finding in the FCR: (1)

that remand for the AC’s application of an incorrect legal standard is always required; and (2) even

if not always required, was required here because Bond was prejudiced by the AC’s error. See Pl.’s

Obj., ECF No. 17.

       First, Bond contends that the AC’s application of an incorrect legal standard is per se

harmful and requires remand. See Pl.’s Obj. 1–5, ECF No. 17. Bond claims that the requirement

to consider newly submitted evidence is a procedural safeguard, and denial of this mandatory

procedural protection dictates remand. See id. at 1–2 (citing Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 546 (6th Cir. 2004)). Bond also seems to argue that this error was legal, not procedural,

and that is why remand is required. See id. at 4 (citing Camille M. v. Berryhill, No. 3:17-cv-2883-

L-BN, 2019 WL 652982, at *4, report and recommendation adopted sub nom. Camille M. v.

Colvin, No. 3:17-CV-2883-L, 2019 WL 652477 (N.D. Tex. Feb. 15, 2019)). Lastly on this point,

Bond argues that the Magistrate Judge was limited to considering only those grounds that the



                                                 5
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20                   Page 6 of 9 PageID 553



Commissioner stated in his decision and could not reweigh the evidence in light of the newly

submitted report by Dr. Zashin. See Pl.’s Obj. 4–5, ECF No. 17.

       Bond misstates the law. In the Fifth Circuit, “where the rights of individuals are affected,

an agency must follow its own procedures . . . ,” and “[i]f prejudice results from a violation, the

result cannot stand.” Morgan v. Colvin, 803 F.3d 773, 777–78 (5th Cir. 2015) (emphasis added);

Washington v. Astrue, No. 12–0325, 2012 WL 6863795, at *6 (W.D. La. Dec. 10, 2012) (citing

Higginbotham, 405 F.3d at 332; Higginbotham v. Barnhart, 163 F. App’x 279, 2006 WL 166284

(5th Cir. 2006)) (“[I]n the Fifth Circuit, evidence submitted by a claimant to the Appeals Council

does not per se require remand to the Commissioner simply because the Appeals Council failed to

address the evidence in its decision.”). Thus, the court will only vacate the judgment and remand

disability cases when the claimant has shown prejudice from the Commissioner’s error. See Mays

v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988) (citing Carter v. Massey-Ferguson, Inc., 716 F.2d

344, 349 (5th Cir. 1983)); see also Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746, 2007 (“Even

if supported by substantial evidence, however, a decision of the Commissioner will not be upheld

where the SSA fails to follow its own regulations and where that error prejudices a claimant on

the merits or deprives the claimant of a substantial right.”). In order to justify remand where new

evidence has been submitted, that new evidence must be material: “it must be relevant, probative,

and likely to have changed the outcome of the Secretary’s determination.” Pierre v. Sullivan, 884

F.2d 799, 803 (5th Cir. 1989). As these cases make clear, remand is not automatic when the

Commissioner errs, as here. To Bond’s argument that the Magistrate Judge could not “reweigh”

the evidence in light of the new report and, thus, remand is required, the Fifth Circuit has expressly

rejected such a rule. See Higginbotham, 163 F. App’x at 281 (“By remanding cases without

meaningful regard to the substantial evidence standard, we would be encouraging attorneys to hold



                                                  6
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20                 Page 7 of 9 PageID 554



back some of their evidence in hopes of seeking reconsideration if proceedings are not initially

successful for their clients.”).

        Bond cites several cases she argues are authoritative here and make remand the only

appropriate remedy. First, Bond cites Dep’t of Homeland Sec. v. Regents of the Univ. of California

for the idea that “[r]equiring a new decision before considering new reasons promotes agency

accountability.” ___ U.S. ___, 140 S. Ct. 1891, 1909 (2020). That case involved judicial review

of executive agency policy decisions in the context of DACA and is wholly inapposite here. Next,

Bond cites a Sixth Circuit case to argue that a failure by the Commissioner to properly consider

medical opinion evidence is per se harmful. See Pl.’s Obj. 2, ECF No. 17 (citing Wilson v. Comm’r

of Soc. Sec., 378 F.3d 541, 546 (6th Cir. 2004)). However, that case involved an ALJ’s blanket

failure to articulate reasoning required under SSA regulations in evaluating the claimant’s medical

opinion evidence. See id. Here, the AC articulated its reason for not considering the new evidence

pursuant to 20 C.F.R. § 404.970(a)(5). The Magistrate found that articulated reason to be

erroneous, but in such an instance, the court must then determine whether that error was harmful

before remanding to the SSA. See Morgan, 803 F.3d at 777–78. Bond also cites Hughes v. Shalala

for the proposition that “where the [Commissioner] relied on an incorrect legal standard in

assessing the evidence, the denial must be reconsidered.” 23 F.3d 957, 959 (5th Cir. 1994) (citing

Leidler v. Sullivan, 885 F.2d 291, 294 (5th Cir. 1989)). But that’s precisely what happened here.

Based on the Magistrate’s conclusion that the AC had erred in failing to consider Dr. Zashin’s

May 2019 report, the Magistrate reconsidered the denial and concluded that Bond was not

prejudiced by the AC’s error. See FCR 7–9, ECR No. 16.

        Second, Bond argues that remand is merited anyway, because the information contained in

Dr. Zashin’s report directly conflicts with the evidence considered by the ALJ, thus prejudicing



                                                7
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20                  Page 8 of 9 PageID 555



Bond. Had the ALJ given great weight to Dr. Zashin’s new report, Bond argues, as previously

mentioned, for remand to be justified, Bond’s evidence submitted to the AC had to be material.

See Pierre, 884 F.2d at 803. For evidence to be material, it “must be relevant, probative, and likely

to have changed the outcome of the Secretary’s determination.” Id.

       The Court is not convinced that the new evidence here is material. Dr. Zashin’s report is a

fill-in-the-blanks form that was only completed after the ALJ’s unfavorable decision on Bond’s

claim. See Admin. R. 10–17, ECF No. 11-1. While Dr. Zashin indicated on the form that Bond

was limited in the amount of time she could sit and stand/walk in an eight-hour workday, he did

not indicate his reasoning for this conclusion or provide other explanation or notes in this regard.

See id. The Fifth Circuit has found such conclusory evidence unsatisfactory in this context. Heck

v. Colvin, 674 F. App’x 411, 415 (5th Cir. 2017) (characterizing “responses to a questionnaire

format as typi[cal] brief or conclusory testimony” and declin[ing] “to accord these responses

controlling weight when they lack explanatory notes or supporting objective tests and

examinations.” (citations and internal quotation marks omitted)); Foster v. Astrue, 410 F. App’x

831, 833 (5th Cir. 2011) (refusing to give considerable weight to physician opinion evidence that

is “brief or conclusory, not supported by medically acceptable clinical laboratory diagnostic

techniques, or otherwise unsupported by the evidence.”). In the face of the ample testimony and

medical opinion evidence considered by the ALJ in arriving at his decision, it cannot be said that

the recently completed and conclusory standardized form is likely to have changed the outcome of

the Secretary’s determination. Accordingly, the evidence was not material, and Bond has not

shown she was prejudiced in the AC’s refusal to consider it.

       Based on the foregoing, prejudice has not been shown, and substantial evidence supports

the ALJ’s decision that Bond was not disabled. Thus, the Court OVERRULES Bond’s Objection.



                                                 8
   Case 4:20-cv-00053-O Document 19 Filed 12/10/20         Page 9 of 9 PageID 556



IV.    CONCLUSION

       Having conducted a de novo review of the FCR and Bond’s Objection, the Court

OVERRULES Plaintiff’s Objection and ADOPTS the reasoning in the Magistrate Judge’s FCR.

Accordingly, the Court AFFIRMS the Commissioner’s decision that Bond is not disabled as

defined by the Social Security Act.

       SO ORDERED on this 10th day of December 2020.



                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE




                                          9
